DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,059,228 B2 issued to Stavenga et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/565144 are directed to the same invention of the claims of US 9,059,228 B2 issued to Stavenga et al. In this instance the claims of 17/565144 are broader than those of US 9,059,228 B2. As such, the claims of 17/565144 are met by the claims of US 9,059,228 B2. No further analysis is necessary.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-6, 10-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shibuta [US 2008/0111984 A1].

Regarding claims 1 and 20, Shibuta discloses a substrate table (PH) for an immersion lithographic apparatus (Fig. 1)/a device manufacturing method (Fig. 25), comprising:
a recess (96), configured to receive a substrate (P) of a given size, the recess (96) having a support region (Fig. 2 item 46) to support a lower surface (Pb) of the substrate (P) and an edge (TH) configured to be adjacent the edge of a substrate (Pc) when it is supported by the support region (as shown in Figs. 2-5); and
a fluid extraction system (Fig. 24), configured to extract fluid from (as indicated by the arrows) a gap (A) between the edge of the substrate (Pc) and the edge of the recess(TH),
wherein the fluid extraction system (Fig. 24) is configured such that, in the absence of liquid, the rate of flow of fluid extracted from a localized section of the gap (A) having a given length is greater than the rate of flow of fluid extracted from another section of the gap (paragraph [0141] teaches where the suction force toward F is greater than toward C) having the same length (as shown in Fig. 24, the extraction paths to B and J are the same length).

Regarding claim 2, Shibuta discloses wherein the fluid extraction system (Fig. 24) comprises a first duct (F), opening into the gap (A), configured to extract fluid (as indicated by the arrow) from the gap (A) substantially all round (as shown in Fig. 22) the substrate (P), and a second duct (C), opening into the gap (A), configured to extract fluid (as indicated by the arrow) from the localized section of the gap (A).

Regarding claim 4, Shibuta discloses wherein the first duct (F) opens into the gap (A) by means of an opening (as shown in Fig. 24) in the edge of the recess (96).

Regarding claim 5, Shibuta discloses wherein the first duct (F) is connected for fluid flow to an opening in the edge of the recess (as shown in Figs. 22 and 23) that surrounds the recess (96).

Regarding claim 6, Shibuta discloses wherein the second duct (C) opens into the gap (A) by means of a corresponding opening formed in the surface of the substrate

Regarding claim 10, Shibuta discloses wherein the second duct (C) decreases in cross-section from the point at which the second duct opens into the gap (A) toa second point (51) in the second duct (C), downstream (as shown in Fig. 24 the cross section of point 51 is smaller than point C) from the point at which the second duct opens into the gap (A).

Regarding claim 11, Shibuta discloses wherein the fluid extraction system comprises at least two second ducts (51) and the at least two second ducts open into the gap (A) at respective openings that are set apart from each other (as shown in Fig. 22).

Regarding claim 12, Shibuta discloses wherein the fluid extraction system comprises at least two second ducts (51) and the at least two second ducts open into the gap (96) at a common opening (as shown in Fig. 22).

Regarding claim 13, Shibuta discloses wherein the substrate table (PH) is configured to support a substrate (P) having a positioning feature (paragraphs [0053] teaches the positioning feature of the substrate table) such that, when the substrate (P) is supported by the support region (46), the positioning feature of the substrate (P) is aligned with the opening of the second duct (C) into the gap (A) between the edge of the recess (96) and the edge of the substrate (Pc) such that fluid is drawn into the second duct (C) directly from a space between the positioning feature of the substrate (P) and the edge of the recess (as shown in Fig. 24).

Regarding claim 14, Shibuta discloses wherein the fluid extraction system comprises a duct (F or C), opening into the gap (A), configured to extract fluid from the gap substantially all round the substrate (P), wherein the duct is connected for fluid flow to an opening in the edge of the recess (96) that surrounds the recess and the width of the opening is greater at the localized section of the gap than the width of the opening along the remainder of the opening (as shown in Fig. 24).

Regarding claim 15, Shibuta discloses wherein, at the localized section, the opening through the edge of the recess (96) is enlarged such that its width is greater than along the remainder of the opening (as shown in Fig. 24 the cross section of point 51 is smaller than point C).

Regarding claim 16, Shibuta discloses wherein, at the localized section, an additional recess is formed in the substrate table (PH) and is configured to adjoin a portion of the opening in the edge of the recess such that they combine to form an opening with a greater width than the width of the opening in the recess alone (as shown in Figs. 21-24),

Regarding claim 17, Shibuta discloses wherein the fluid extraction system is configured such that there are at least two localized sections (F and C)) of the gap (A) at which the width of the opening is greater than along the rest of the gap such that the rate of flow of fluid extracted from a given length is greater than from another section of the gap (paragraph [0141] teaches where the suction force toward F is greater than toward C).

Regarding claim 18, Shibuta discloses wherein the support region (46) comprises a support point (42), configured to support a portion of the lower surface of the substrate (Pb), and a seal (42a), configured to be located at the edge of a substrate supported by the support region and configured to restrain liquid from substantially passing into under the substrate (as shown in Fig. 24), wherein the seal comprises a further fluid extraction system (51), configured to extract fluid from a space under the substrate and adjacent the edge of the substrate (as shown in Fig. 24).

Claim 19 is rejected under 35 U.S.C. 102(e) as being anticipated by Nishikawara [US 2009/0040481 A1].

Regarding claim 19, Nishikawara discloses a substrate table (43) for an immersion lithographic apparatus (Fig. 4)/a device manufacturing method (paragraph [0002]), comprising:
a recess (as shown in Fig. 4, substrate 40 is positioned in a recess on stage 43), configured to receive a substrate (40) of a given size, the recess having a support region (Fig. 3 item 400) to support a lower surface of the substrate (400c) and an edge configured to be adjacent the edge of a substrate when it is supported by the support region (as shown in Fig. 3); and
a fluid extraction system (Fig. 3), configured to extract fluid from a gap (g1) between the edge of the substrate (40) and the edge of the recess (as shown in Fig. 3),
wherein the fluid extraction system comprises a first duct (g2), opening into the gap (g1), configured to extract fluid from the gap substantially all round (see Fig. 5) the substrate (40) and a second duct (600), opening into the gap (g1), configured to extract fluid from a localized section of the gap (as shown in Fig. 3), and 
the smallest dimension of the cross-section of the first duct (paragraph [0047] teaches where g2 is 0.05mm to 0.3mm) is smaller than the smallest dimension of the cross-section of the second duct at the point at which the first and second ducts open into the gap (paragraph [0058 teaches where 600 is 0.1mm to 3mm).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibuta in view of Nishikawara.

Regarding claim 3, Shibuta discloses the substrate table, as applied above.

Shibuta does not teach wherein the smallest dimension of the cross-section of the first duct is smaller than the smallest dimension of the cross-section of the second duct at the point at which the first and second ducts open into the gap.
However, Nishikawara discloses a fluid extraction system (Fig. 3) comprising a first duct (g2) and second duct (600) where the first duct (paragraph [0047] teaches where g2 is 0.05mm to 0.3mm) is smaller than the smallest dimension of the cross- section of the second duct at the point at which the first and second ducts open into the gap (paragraph [0058 teaches where 600 is 0.1mm to 3mm).
Therefore, it would have been obvious to one of ordinary skill in the art to use the concept of making the first duct smaller than the smallest dimension of the cross-section of the second duct at the point at which the first and second ducts open into the gap, as taught by Nishikawara, in the system of Shibuta because such a modification provides an exposure apparatus capable of realizing high exposure accuracy by reducing the amount of liquid that falls into a gap between a wafer and a support plate and by suppressing the influence of heat absorption by vaporization occurring during collection of the fallen liquid (paragraph [0012] of Nishikawara).

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibuta in view of Yuan et al. [US 2003/0008532 A1].

Regarding claims 7-8, Shibuta discloses the substrate table, as applied above.

Shibuta does not teach wherein the second duct comprises a control valve, configured to control the flow of fluid through the second duct and wherein the second duct comprises a bleed line that bypasses the control valve.
However, Yuan et al. discloses an exposure apparatus (Fig. 9) comprising a valve mechanism, and a bypass mechanism where the valve mechanism alters a flow capacity of the first flow path and the bypass mechanism effectively defines a second flow path such that fluid flows through the second flow path (paragraph [0011)).
Therefore, it would have been obvious to one of ordinary skill in the art to use the concept of providing a valve mechanism and a bypass mechanism, as taught by Yuan et al., in the system of Shibuta because such a modification provides a photolithography apparatus which compensates for vibrations (paragraph [0011] of Yuan et al.).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shibuta in view of Hara et al. [US 6,984,362 B2].

Regarding claim 9, Shibuta discloses the substrate table, as applied above.

Shibuta does not teach wherein the first and second ducts are connected to a common under-pressure source.
However, Hara et al. teaches a system (Fig. 11a) where the exhaust lines 11a and 11b are provided with vacuum pumps 20a and 20b, respectively. However, the two exhaust gas lines 11a and 11b may be connected to a single vacuum pump 20 (Fig. 11b). Also in this case, the flow rate control valve 21 is connected to the exhaust gas line 11b with a smaller flow rate. Therefore, the flow rate at which the gas is suctioned out of the vacuum chamber 1 is controlled at a more precise level with the use of the flow rate control valve 21 (Col. 32 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to use the concept of providing a single vacuum pump for two exhaust lines, as taught by Hara et al., in the system of Shibuta because such a modification saves money by eliminating the need for a second vacuum pump and allows the flow rate at which the gas is suctioned out to be controlled at a more precise level with the use of the flow rate control valve (Col. 32 lines 35-45 of Hara et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882